Name: Commission Regulation (EC) No 464/2004 of 12 March 2004 amending the specification for a name appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin (Nocciola del Piemonte)
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  regions of EU Member States;  plant product;  consumption
 Date Published: nan

 Avis juridique important|32004R0464Commission Regulation (EC) No 464/2004 of 12 March 2004 amending the specification for a name appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin (Nocciola del Piemonte) Official Journal L 077 , 13/03/2004 P. 0025 - 0026Commission Regulation (EC) No 464/2004of 12 March 2004amending the specification for a name appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin (Nocciola del Piemonte)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), and in particular Article 9 thereof,Whereas:(1) Under Article 9 of Regulation (EEC) No 2081/92, for the name Nocciola de Piemonte, registered as a protected geographical indication by Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92(2), Italy has requested changes in the name itself and in the description, method of production, labelling and national requirements.(2) Scrutiny of the request has shown that the amendments proposed are not minor.(3) Under the said Article 9 the Article 6 procedure accordingly should be applied mutatis mutandis.(4) It is considered that the amendments proposed are consonant with Regulation (EEC) No 2081/92. Following their publication in the Official Journal of the European Union(3) the Commission has received no objection under Article 7 of that Regulation.(5) The amendments should therefore be registered and be published in the Official Journal of the European Union,HAS ADOPTED THIS REGULATION:Article 1The amendments annexed to this Regulation are hereby registered and are published as required by Article 6(4) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1660/2003 (OJ L 234, 20.9.2003, p. 10).(3) OJ C 144, 20.6.2003, p. 2 (Nocciola del Piemonte).ANNEXITALYNocciola del PiemonteName- Nocciola Piemonte is added as a second form of the PGI.Description- It is specified that Nocciola del Piemonte/Nocciola Piemonte is reserved for unshelled, shelled and semi-processed nuts. It is also specified that the PGI can be used in describing, presenting and promoting foodstuffs containing, as an improving ingredient raising their quality, Nocciola del Piemonte/Nocciola Piemonte but no other product of the same type.- There is a formal change in the description of the production area: its boundaries are not changed but following recognition of the new Province of Biella the list of communes has been rearranged.Method of production- Planting density is altered from 250 to 400 to 200 to 420 bushes per hectare. Densities of up to 500 per hectare are authorised only for plantations dating from before entry into force of the Decree of recognition of 2 December 1993.- Annual notification by Piedmont Region of average production per hectare and the date of commencement of the harvest (to take account of factors varying from year to year) is withdrawn.- Plantations must be listed in a special register held by the approved inspection agency instead of in a register held by the local chamber of commerce.- Unshelled fruit can be sold unpackaged but only when sold for the first time, i.e. by the grower to the operator of a packaging or processing unit.- Packaging requirements for shelled, semi-processed and processed nuts (packaging suitable for food use) and also for nuts that have undergone processing exploiting their quality are more clearly specified. The marketed product must be prepackaged or it must be packaged at the moment of sale.Labelling- The information to be given on the labelling is more clearly indicated, as are certain labelling requirements allowing traceability to be guaranteed. In particular the information that must be given on the labelling of processed products containing Nocciola del Piemonte/Nocciola Piemonte as sole ingredient are specified.- For both unshelled and shelled nuts the harvest year must be shown on the label.- Some labelling requirements considered to be already included in the general food product labelling requirements are withdrawn.National requirements- Reference to the national penalties applicable for infringement of the specification provisions is withdrawn, since they are applicable without any such reference.- Article 9 is inserted specifying rules for the inspection body's work.